Citation Nr: 0420362	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a torn medical 
collateral ligament of the right knee.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of 
bilateral foot injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for service connection for bilateral knee and bilateral foot 
disorders.  The veteran filed a timely appeal to these 
adverse determinations.

The issues of the veteran's entitlement to service connection 
for a left knee disorder and service connection for residuals 
of bilateral foot injuries are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's torn medical collateral ligament of the 
right knee was incurred prior to the veteran's entry onto 
active duty.

3.  The evidence indicates that the veteran's preexisting 
residuals of a torn medial collateral ligament of the right 
knee were aggravated during the veteran's active duty 
service.




CONCLUSION OF LAW

The veteran's residuals of a torn medical collateral ligament 
of the right knee were aggravated by his active duty military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim for service connection for a right knee 
disorder was filed in January 2000, prior to the November 
2000 effective date of the VCAA, and remains pending. Thus, 
the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

With regard to VA's duty to notify, the Board finds that in 
the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate his service connection 
claims, as well as notice of the specific legal criteria 
necessary to substantiate these claims.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in June 2001, in the statement of the case (SOC) issued 
in October 2002, at the time of a hearing held before the 
undersigned at the RO in December 2003, and in correspondence 
to the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2001, prior to the date of the 
rating decision on appeal, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

With regard to VA's duty to assist, the Board also finds that 
to the extent practicable at this time, all relevant facts 
have been properly developed with respect to the issue on 
appeal, and that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, extensive post-service private 
treatment records and statements, VA outpatient treatment 
notes, and several personal statements made by the veteran in 
support of his claim.  The veteran testified at a hearing 
held before the undersigned in December 2003, and a 
transcript his testimony has been associated with the claims 
file.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural  
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
C.F.R. § 3.306(a) (2003).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2003).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not noted.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In a recent opinion, VA's Office of General Counsel 
determined that 38 C.F.R. § 3.304(b) should not be followed 
"insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service."  VAOGCPREC 03-2003 (addressing the concerns 
discussed by the Court in Cotant v. Principi, U.S. Vet App. 
No. 00-2382 (June 6, 2003)).  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  However, in this case, rebutting the 
presumption of soundness at service entrance is not an issue, 
as the presumption of soundness never attached.  A review of 
the veteran's service medical records reveals that at the 
time of the veteran's service induction examination in 
January 1979, the veteran's lower extremities were explicitly 
determined to be "abnormal," and the examiner noted that 
the veteran had a "scar - right knee - surgery."  In the 
physician's notes and significant interval history, the 
examiner wrote "surgery right knee."  In addition, in the 
Report of Medical History completed by the veteran in January 
1979, he checked the boxes for "yes" when asked if he had 
had any operations and whether he had been a patient in a 
hospital, noting that he had had surgery for a ligament of 
the knee on October 20, 1978.  In any case, the veteran has 
conceded that he sustained a torn ligament in the right knee 
prior to service entrance, during a football game in October 
1978, for which he underwent surgical repair, and he is not 
asserting that this injury was incurred in service.  
Therefore, the Board finds that the concerns addressed by the 
General Counsel's opinion regarding certain service 
connection claims based on aggravation are not present in 
this case, and that Board adjudication of this claim may 
proceed.

Having determined that the veteran's torn medial collateral 
ligament of the right knee preexisted service, the Board must 
first determine whether there has been any measured worsening 
of the disability during service and then whether this 
constitutes an increase in disability.  In this regard, the 
Board observes that the service entrance examination did not 
note any current symptomatology associated with the veteran's 
preservice right knee injury and surgical repair, and there 
is no evidence of any such symptomatology for several months 
following service entrance.  However, beginning in April 1980 
and continuing into 1981, the veteran's service medical 
records show numerous complaints of right knee problems and 
treatment for this disorder.  In April 1980, the veteran 
reported that his right knee had done well following surgery, 
but that he was "having increasing problems with knee now, 
exacerbated by running, marching, etc., [causing] pain and 
swelling."  He was placed on a limited duty physical profile 
for 30 days in April 1980, and again for another 30 days in 
September 1980.  At the time of a medical examination in May 
1986, the veteran's lower extremities were noted to be 
"normal."  However, a scar on the right knee was noted as 
an identifying body mark or scar.  

The extensive post-service VA and private medical evidence 
does contain several references to the veteran's right knee.  
In this regard, a December 2003 report from Melton R. 
Stuckey, M.D. indicates that the veteran has arthritis of the 
right knee.  In another December 2003 report, Frank R. Voss, 
M.D. includes findings of limitation of motion of the right 
knee with medial joint line tenderness, swelling, and laxity 
of the cruciate.  In a statement dated in January 2004, 
William M. Butler, M.D., stated "I have reviewed the medical 
records for [the veteran] during the time he was on active 
duty.  The injury to his knee was probably exacerbated by his 
military service [and] this problem continues to be present 
today."  

Following a review of this evidence, the Board finds that the 
evidence favors a finding that the veteran's preexisting 
right knee injury was aggravated by his military service.  
The veteran's service entrance examination did not show any 
then-current right knee abnormalities, and none was indicated 
during the veteran's first year of military service.  
However, the Board observes that, beginning more than one 
year after service entrance, the veteran's service medical 
records show frequent and extended treatment for right knee 
complaints during several years of service.  Numerous right 
knee diagnoses were rendered, including myositis ossificans 
of the right knee, residual symptoms status post operation, 
and right knee pain and swelling secondary to old trauma, 
among others.  Right knee x-rays in April 1980 showed 
dystrophic calcification of the medial aspect of the tissues 
over the medial epicondyle of the distal right femur.  The 
record also contains a statement by the veteran's current 
treating physician to the effect that, based on his review of 
the veteran's service medical records, the veteran's right 
knee injury was "probably exacerbated" by his military 
service, and that he continues to suffer from a right knee 
disability.  The Board observes that this opinion appears to 
be consistent with, and certainly is not contradicted by, the 
evidence contained in the veteran's service medical records 
themselves.  

The Board acknowledges that while it is not exactly clear 
what the exact residuals of the right torn medical collateral 
ligament may be at this time, the Board is also cognizant of 
the fact that the veteran's right knee has never been 
examined as part of his current claim.  Further, as noted 
above, the evidence of record clearly shows current right 
knee symptomatology as well as a diagnosis of arthritis.  In 
any event, such matters are relevant to the later question of 
the appropriate rating to be assigned the right knee disorder 
rather than pertinent to this service connection claim.  
Therefore, the Board finds that service connection for the 
residuals of a torn medial collateral ligament of the right 
knee on the basis of inservice aggravation of a pre-service 
disability is warranted in this case.



ORDER

Service connection for the residuals of a torn medial 
collateral ligament of the right knee is granted.


REMAND

The veteran has also claimed entitlement to service 
connection for a left knee disorder and residuals of 
bilateral foot injuries.  A review of the veteran's service 
medical records reveals numerous complaints of bilateral foot 
arch pain, as well as repeated diagnoses of, and treatment 
for, bilateral pes planus.  The veteran has also presented 
extensive testimony to the effect that he experienced left 
knee problems during service.  However, the veteran's claims 
file contains no post-service evidence whatsoever pertaining 
to either the veteran's foot arches or his left knee.  The 
Board notes that the veteran has not been examined by VA in 
conjunction with his claims or, indeed, apparently at any 
time since discharge.  Given the inservice medical findings 
and diagnoses of bilateral pes planus, as well as the 
credible testimony regarding inservice left knee problems, 
the Board finds that a current VA medical examination and 
medical opinion is necessary to decide the veteran's claim.  
See 38 C.F.R. § 3.159(c)(4).  As such, the Board finds that a 
remand is required for the RO to schedule the veteran for a 
VA examination to assess the nature and extent of any pes 
planus or left knee disorder present, and to determine 
whether any such current disorders are related to the 
veteran's military service.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of any bilateral pes 
planus and left knee disorder present.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.

Following this examination and claims 
file review, the examiner should offer an 
opinion regarding the likelihood that any 
bilateral pes planus or left knee 
disorder present is related to the 
veteran's military service.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to service connection for a 
left knee disorder and service connection 
for residuals of bilateral foot injuries.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



